Citation Nr: 0714645	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  98-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status-post right shoulder reconstruction, on appeal from an 
initial grant of service connection, prior to May 26, 2005.  

2.  Entitlement to an evaluation in excess of 30 percent for 
status-post right shoulder reconstruction, on appeal from an 
initial grant of service connection, after May 25, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  When the claim was originally appealed, 
the issues on appeal were:

1.  Entitlement to service connection for 
the residuals of a right knee strain.
2.  Entitlement to a rating in excess of 
10 percent for service-connected status 
post right shoulder reconstruction, the 
initial rating assigned, effective from 
November 25, 1996.
3.  Entitlement to a compensable rating 
for service-connected left knee patellar 
tendonitis, for which a noncompensable 
initial rating is currently assigned, 
effective from November 25, 1996.

The Board issued a Decision/Remand on the above three issues 
in November 1999.  In that action, the Board denied the 
veteran's claim involving the right knee and granted his 
request for a compensable evaluation for a left knee 
disability.  The third issue was remanded to the RO for the 
purpose of obtaining additional information.  

The claim was returned to the Board and in July 2002, the 
Board concluded that additional development by the Board 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002) should be 
accomplished.  The Board notified the veteran that once the 
development had been completed, the veteran would be informed 
of the development, and the Board would issue a decision.  
Nevertheless, in May 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) issued 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  In the case, the Federal 
Circuit Court invalidated portions of the Board's development 
regulation package.  The Federal Circuit Court further stated 
that the Board was not allowed to consider additional 
evidence [evidence developed by the Board] without remanding 
the case to the RO for initial consideration and without 
having a waiver by the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, the 
claim was remanded to the RO in June 2003.  

The claim was once again returned to the Board.  A review of 
the claims folder indicates that since June 2003, the claim 
has been remanded two additional times - February 2004 and 
November 2006.  

Following the November 2006 Board remand, the Appeals 
Management Center (AMC) partially granted the veteran's 
request for an increased evaluation for his right shoulder 
disability.  The effective date of that grant was May 26, 
2005.  That rating was issued in December 2006.  The claim 
has since been returned to the Board.  With respect to the 
partial grant (that of increasing the veteran's disability 
rating from 10 to 30 percent), this is not a full grant of 
the benefit sought on appeal because a higher rating is 
available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this issue remains before the Board.  It is 
noted also that, for clarity purposes, the Board has shown a 
bifurcated issue on the front page of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Prior to May 26, 2005, the veteran's service-connected 
right shoulder disability was manifested by complaints of 
pain and moderately severe limitation of movement.

3.  The veteran's right shoulder disability has not shown 
evidence of fibrous union, nonunion or loss of head of the 
humerus, and the veteran does not suffer from ankylosis or 
impairment of the humerus, ankylosis of the scapulohumeral 
articulation, nonunion of the humerus or fibrous union of the 
humerus.  There is no evidence of loss of head of the humerus 
or flail shoulder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
not higher, prior to May 26, 2005, for a right shoulder 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 5201 (2006).

2.  The criteria for a disability rating in excess of 30 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board notes that as a result of its February 2004 Remand, 
the Board returned the claim to ensure, in part, that the 
veteran was informed of the VCAA and how it would affect his 
claim.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the U.S. Court of Appeals for Veterans Claims (the Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment and notification.  The Court acknowledged 
in Pelegrini that where (as in the case presently before the 
Board) the § 5103(a) [of 38 U.S.CA. (West 2002 & Supp. 2005) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2006) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board and the AMC) 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), and the numerous supplemental 
statements of the case (SSOCs).  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that his right 
shoulder disability should be assigned an evaluation in 
excess of 10 percent.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran has 
undergone numerous examinations of his shoulder during the 
course of this appeal.  Those examination reports have been 
included in the claims folder and will be reviewed in 
conjunction with this appeal.  Given the foregoing, the Board 
finds that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
veteran was given notice that the VA would help him obtain 
evidence but that it was up to the veteran to inform the VA 
of that evidence.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claim, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone a medical examination so that the VA would have 
a complete picture of the orthopedic condition at issue.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection/increased evaluation claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.   

In the present appeal, the veteran was provided with Dingess 
notice information via the SSOC that was issued in December 
2006.  As such, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the veteran is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the veteran under the VCAA.  In essence, the veteran in 
this case has been notified as to the laws and regulations 
governing increased evaluations.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the claim now before the 
Board, the appeal does stem from a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

Following the veteran's release from service, he applied for 
benefits for a right shoulder disorder.  He was subsequently 
granted service connection and assigned a disability rating.  
He was notified of the decision and he has appealed.  

As reported above, the record contains numerous examination 
reports that have been accomplished since the veteran 
submitted his claim for benefits.  The first report of 
interest was accomplished in April 1998 and was performed at 
the VA Medical Center.  The examiner noted that the right 
shoulder was normal in appearance without swelling.  The 
doctor further wrote:

	. . . He complains of pain on 
palpation.  Power is satisfactory against 
resistance.  There is no atrophy or 
swelling.  The range of motion on the 
right side is abduction to 170 degrees, 
forward flexion 95 degrees with the 
complaint of pain, external rotation 90 
degrees wit the complaint of pain, and 
internal rotation 70 degrees with the 
complaint of pain.  Grip strength is poor 
on the right side. . . . 

A diagnosis of "status post surgery, right shoulder, with 
limitation of motion" and "no evidence of arthritis and 
loss of power" was given.  

Another orthopedic examination was performed in May 2000.  
The examiner reported that the veteran complained of pain and 
a lack of strength in the shoulder.  The examiner noted that 
the right shoulder "drooped" but there were no signs of 
atrophy or muscle wasting around the shoulder.  Pain was 
reported upon palpation of the anterior part of the shoulder.  
The doctor further wrote:

Range of motion of the right shoulder 
reveals that on active tests, abduction 
is 120 degrees with the complaint of 
pain, forward flexion 100 degrees with 
pain, external rotation 80 degrees, and 
internal rotation 70 degrees.  Passively, 
abduction 170 degrees with complaint of 
pain, forward flexion 100 degrees with 
the complaint of pain, external rotation 
85 degrees, and internal rotation 70 
degrees.  Power against resistance is 
good by manual testing.  The grip 
strength is good and strong.  There is no 
neurological involvement of the upper 
limb.  

An MRI was performed.  The results suggested ". . . a 
partial rotator cuff tear or tendonitis.  Mild degree of 
impingement related to degenerative changes in the right 
acromioclavicular joint."  

It was further noted by the same physician that there was no 
evidence of weakened movements or excess fatigability of the 
right shoulder.  Ankylosis was not found.  

A third examination was performed in March 2003.  As in the 
past, the veteran complained of pain and an inability to 
consistently (and with the same power) lift his arms above 
his head.  Moreover, the veteran stated that the pain 
inferred with his sleeping.  The examiner examined the 
veteran and provided the following assessment:

	. . . there is very mild drooping of 
the right shoulder.  Contour is normal 
and there is no atrophy.  There is an 
auxiliary surgical scar measuring about a 
three-and-quarter inch by one-eighth 
inch.  It is pale looking without any 
adhesions and without tenderness.  The 
skin surrounding is healthy and there is 
no evidence of recurrent ulceration.  He 
complained of mild tenderness about the 
acromioclavicular joint.

Range of motion revealed actively, 160 
degrees of abduction without pain and the 
normal is 180 degrees.  Forward flexion 
160 degrees without pain, the normal 
being 180 degrees.  External rotation 80 
degrees without any pain, normal being 90 
degrees and internal rotation 75 degrees 
with complaint of pain anteriorly, normal 
being 90 degrees.

Passively . . . External rotation 90 
degrees with complaint of pain anteriorly 
and internal rotation 75 degrees with 
complaint of pain anteriorly.  Power 
against gravity is normal and power 
against resistance is good, but he 
complains of pain anteriorly.  
Apprehension test is negative and there 
is no evidence of glenohumeral 
dislocation.  Sulcus sign is also 
negative.  Grip strength is strong and 
upper arm is negative for any 
neurological deficiency.  

....

	. . . There is no objective evidence 
of pain or any functional loss.  No 
evidence of weakened movement, 
subluxation or lateral instability.  
There is no manifestation or fatigability 
or incoordination.  There is no history 
of flare up and as such, it is not 
possible to give any opinion on 
additional degrees of limitation of 
motion during flare up.  There is no 
limitation due to right shoulder service 
connected disability on his ability to 
function under ordinary condition[s] of 
life including employment.  

The veteran underwent another examination in December 2004.  
The examination results mirror previous comments noted above 
except that the veteran complained of constant right shoulder 
pain.  He further claimed that the shoulder was "catching".  
The range of motion studies of the shoulder produced the 
following results.  

Abduction				120 degrees
Flexion 				180 degrees
External Rotation			60 degrees

It was further noted that internal rotation was limited to 
the grater trochanter and that the veteran had a positive 
anterior drawer on the right.  Apprehension testing caused 
global right shoulder pain.  Acromioclavicular joint 
compression testing caused posterior pain.  The doctor 
reported that the shoulder function was "pretty good".  

A final examination was performed in May 2006.  The veteran 
claimed, again, that he experienced constant pain and that he 
had reduced his "activities of daily living".  The doctor, 
upon completion of the exam, wrote:

Right shoulder examination reveals normal 
contour.  There is no atrophy or 
deformity. . . . he complains of pain on 
palpation in the anterior part of the 
shoulder.  Range of active and passive 
motion (goniometer) reveals abduction 
140-degrees with complaint of pain at 
140.  Normal being 0-180 degrees.  
Forward flexion is 65-degrees with 
complaint of pain at the end of motion 
(normal 180-degrees).  External rotation 
is 75-degrees without any pain and 
internal rotation is 60-degrees with 
complaint of pain at the end of motion 
(normal 90-degrees).  Repetitive motion 
increases the pain resulting in 
additional loss of motion due to pain and 
weakness.  No excess fatigability or 
incoordination.  The approximate loss of 
motion is 30-degrees of abduction and 20-
degrees of forward flexion.  Pain has a 
major functional impact.  Power of the 
muscles of 4+ out of 5 with complaint of 
pain.  Apprehension test is positive but 
sulcus sign is negative.  

The claims folder also contains various reports of medical 
treatment that the veteran received from 2000 to 2003 from a 
private doctor and a physical therapy center.  These records 
show repeated treatment for the shoulder.  The records noted 
that the veteran had received physical therapy and medication 
for treatment and for relief of pain.  The constant in the 
records are the veteran's complaints of pain and restriction 
of movement of the shoulder.  It is further recognized that 
during the course of the appeal, the veteran has consistently 
sought treatment, whether it be in the form of medications or 
physical therapy or simply review by a medical professional, 
with respect to his shoulder.  Such action has been noted in 
the history portions of all of the VA-sponsored medical 
examination reports.  

The veteran's right shoulder disability has been rated either 
under Diagnostic Code 5201 or 5203.  38 C.F.R. Part 4 (2006).  
His right shoulder has been classified as his major or 
dominant shoulder.  Disabilities of the shoulder and arm may 
be evaluated under rating criteria that contemplate ankylosis 
of scapulohumeral articulation (Diagnostic Code 5200), 
limitation of motion of the arm (Diagnostic Code 5201), other 
impairment of the humerus (Diagnostic Code 5202), or 
impairment of the clavicle or scapula (Diagnostic Code 5203).  
38 C.F.R. Part 4 (2006).  Because there is no evidence of 
ankylosis of the scapulohumeral articulation or impairment of 
the humerus, Diagnostic Codes 5200 and 5202 are not 
applicable.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows:  forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2006).

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  38 C.F.R. Part 4 (2006).  
Limitation of motion of the major arm midway between the side 
and shoulder level warrants a 30 percent disability rating.  
A 40 percent rating is warranted when there is limitation of 
motion to 25 degrees from the side.  Under Diagnostic Code 
5203, for impairment of the clavicle or scapula in the major 
or minor arm, a 10 percent rating is granted for malunion or 
nonunion without loose movement; a 20 percent rating is 
granted for nonunion with loose movement or for dislocation.  
38 C.F.R. Part 4, Diagnostic Code 5203 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (2006) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.

The Board notes that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2006).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Upon 
reviewing the longitudinal record in this case, it is the 
determination of the Board that the evidence does support an 
evaluation of 30 percent prior to May 26, 2005, pursuant to 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5201 (2006).  The medical examinations do show that 
there is minimal to moderate limitation of motion and that he 
suffers from pain.  The evidence has shown that he has 
experienced some functional loss.  Moreover, tenderness in 
the shoulder has been consistently shown and complained 
thereof.  Resolving the benefit of the doubt in the veteran's 
favor, the Board concludes that, when functional loss due to 
pain and weakness under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2006) is considered, a 30 percent evaluation is warranted.

Nevertheless, does the evidence support an evaluation in 
excess of 30 percent at any time during the course of the 
appeal?  It is the conclusion of the Board that the evidence 
does not.  In this regard, the Board notes the lack of 
evidence of such findings as neurological impairment, loss of 
strength, and muscle atrophy.  In summary, when the range of 
motion of the right shoulder is considered together with the 
evidence showing functional loss, to include the clinical 
findings pertaining to neurological deficits, muscle 
strength, and the lack of evidence of muscle atrophy, the 
preponderance of the evidence is against a rating in excess 
of 10 percent.  Moreover, the medical evidence fails to show 
that the veteran suffers any additional functional loss 
and/or limitation of motion during flare-ups or with use that 
would qualify the veteran for an evaluation in excess of 30 
percent.

In reaching the above determination, the Board considered 
whether the veteran's service-connected right shoulder 
disability standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Significantly, 
however, no evidence has been presented showing factors such 
as a marked interference with employment beyond that 
interference contemplated in the assigned ratings or frequent 
periods of hospitalization, due solely to the veteran's 
service-connected right shoulder, as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2006) are not met.


ORDER

1.  A disability evaluation of 30 percent for a right 
shoulder disability, prior to May 26, 2005, is granted, 
subject to the controlling criteria applicable to the payment 
of monetary awards.

2.  A disability evaluation in excess of 30 percent for a 
right shoulder disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


